       Case 1:19-cv-05450-VSB-KHP Document 87 Filed 08/10/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     8/10/2021
  JASON MASON,

                             Plaintiff,                    19-CV-5450 (VSB) (KHP)
                      -against-                            ORDER DENYING REQUEST FOR PRO
                                                           BONO COUNSEL
  CITY OF NEW YORK, ET AL.,

                             Defendant.

KATHARINE H. PARKER, United States Magistrate Judge:

       Plaintiff has filed an Application for the Court to Request Counsel. For the following

reasons, Plaintiff’s application is denied

                                          LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal cases,

in civil cases, there is no requirement that courts supply indigent litigants with counsel. Hodge

v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad discretion”

when deciding whether to grant an indigent litigant’s request for pro bono representation. Id.

Even if a court does believe that a litigant should have a free lawyer, under the in forma

pauperis statute, a court has no authority to “appoint” counsel, but instead, may only “request”

that an attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of

Iowa, 490 U.S. 296, 301–310 (1989). Moreover, courts do not have funds to pay counsel in civil

matters. Courts must therefore grant applications for pro bono counsel sparingly, and with

reference to public benefit, in order to preserve the “precious commodity” of volunteer-lawyer
       Case 1:19-cv-05450-VSB-KHP Document 87 Filed 08/10/21 Page 2 of 3




                                                 2
time for those litigants whose causes are truly deserving. Cooper v. A. Sargenti Co., Inc., 877

F.2d 170, 172-73 (2d Cir. 1989).

       In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant an indigent litigant’s request for pro bono counsel. 802 F.2d at 61-62. Of

course, the litigant must first demonstrate that he or she is indigent, for example, by

successfully applying for leave to proceed in forma pauperis. The court must then consider

whether the litigant’s claim “seems likely to be of substance” – “a requirement that must be

taken seriously.” Id. at 60–61. If these threshold requirements are met, the court must next

consider such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply

bright-line rules nor automatically deny the request for counsel until the application has

survived a dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997).

Rather, each application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                            DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(See Order dated September 23, 2019, ECF No. 9.) When Plaintiff filed his Application for the

Court to Request Counsel, Plaintiff did not affirm that his financial status had not changed. (See

Application for the Court to Request Counsel, ECF No. 86.) Plaintiff therefore does not qualify as
       Case 1:19-cv-05450-VSB-KHP Document 87 Filed 08/10/21 Page 3 of 3




                                                3
indigent. Additionally, the other factors weigh against granting Plaintiff’s application at this

time. This case is still in its early stages. Plaintiff has been able to obtain information, including

video, to support his claim. Plaintiff also has been able to articulate to this Court the basis for

his claim and grounds for challenging the credibility of Defendant witnesses. In short, although

Plaintiff is not a lawyer, he has been able to prosecute his case thus far and representation

would not “lead to a quicker and more just result by sharpening the issues and shaping

examination.” Hodge, 802 F.2d at 61.

                                            CONCLUSION

       For the foregoing reasons, Plaintiff’s Application for the Court to Request Counsel is

denied. Denial of Plaintiff's request is without prejudice to Plaintiff's renewed application later

in the case.

SO ORDERED.

 Dated:    August 10, 2021
           New York, New York

                                                                 KATHARINE H. PARKER
                                                             United States Magistrate Judge
